Citation Nr: 0212531	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-12 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for an eye disorder.

(The issue involving service connection for an eye disorder 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran retired in March 1966 after over twenty years of 
active duty service.  His claims come before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board is undertaking additional development concerning 
the issue of service connection for an eye disorder, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  Upon its 
completion, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

The veteran's actinic keratosis has been linked by competent 
medical evidence to sun exposure while on active duty in 
North Africa. 


CONCLUSION OF LAW

Actinic keratosis was incurred in service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303, 3.304(b) (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The RO sent the veteran a letter outlining the rights and 
responsibilities on the part of VA and the veteran in a 
December 2000 letter to the veteran.  It appears that all 
relevant records that have been identified as pertinent to 
the veteran's skin condition claim have been associated with 
the record.  The veteran was afforded the opportunity to 
present testimony at personal hearing held in June 2000.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal.  The Board concludes, 
moreover, that the discussions in the rating decision, 
statement of the case and supplemental statements of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claim for 
service connection for a skin condition at the present time 
is appropriate.

The veteran claims that he suffers from a skin condition as a 
result of sun exposure while on active duty in North Africa 
and Italy.  For the reasons set forth below, the Board agrees 
and finds that the evidence supports the veteran's claim. 

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

The record shows that the veteran was not treated for the 
claimed skin condition in service or for many years after he 
retired from active duty in 1966.  Service records document 
treatment for dermatophytosis of the feet with an id reaction 
of the left hand in 1953, and treatment for contact 
dermatitis of the left hand in 1966.  However, the currently 
claimed skin condition was not identified until 1991 when he 
was diagnosed with actinic keratosis on his neck, arms and 
right hand.  Despite this lengthy period of time between that 
diagnosis and the veteran's military service, the veteran has 
submitted a medical opinion of record that indicates that the 
veteran's skin condition is related to sun exposure in 
service.  In a February 2000 letter, E.K., M.D., stated that 
he had been treating the veteran's actinic keratosis for 
almost ten years.  Dr. E.K. explained to the veteran that 
"this is undoubtedly related to sun at an earlier age, but 
probably worsened by your work in North Africa for 3 years 
while in the military."   Based on this opinion, the Board 
finds that service connection for actinic keratosis is 
warranted.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  
 
In reaching this decision, the Board notes that Dr. E.K.'s 
opinion appears to suggest that sun exposure prior to service 
contributed to the veteran's current skin condition; however, 
there is no reference to any skin disorders noted on the 
veteran's enlistment examination report and it must be 
presumed that no such condition existed prior to service.  
Dr. E.K. clearly attributes the veteran's current skin 
condition, at least in part, to the veteran's military 
service regardless of the veteran's pre-service and 
presumably post-service sun exposure.  The Board also finds 
that Dr. E.K.'s opinion does not constitute clear and 
unmistakable evidence to rebut the presumption of soundness.  
See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  
Accordingly, the Board finds that the veteran's actinic 
keratosis was incurred in service. 


ORDER

Service connection for actinic keratosis is granted. 




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

